Citation Nr: 1020933	
Decision Date: 06/07/10    Archive Date: 06/21/10

DOCKET NO.  07-13 682A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Little Rock, 
Arkansas


THE ISSUE

Entitlement to payment or reimbursement of medical care 
expenses incurred at Retina Associates in Little Rock, 
Arkansas, on June 3, 2006.   


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

M. Zawadzki, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to 
October 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2006 decision issued by the 
Department of Veterans Affairs Medical Center (VAMC) in 
Little Rock, Arkansas, in which the VAMC denied payment or 
reimbursement for medical care expenses incurred at Retina 
Associates on June 3, 2006.  

In February 2010, the Veteran and his wife testified before 
the undersigned Veterans Law Judge at the Regional Office 
(RO) in Little Rock, Arkansas.  A transcript of that hearing 
is of record.  In connection with the hearing, the Veteran 
submitted additional evidence, along with a signed waiver of 
VAMC consideration of the evidence.  The Board accepts this 
evidence for inclusion in the record.  See 38 C.F.R. § 
20.1304 (2009).

The appeal is REMANDED to the VAMC.  VA will notify the 
appellant if further action is required.

REMAND

The Board's review of the record reveals that further action 
on the claim on appeal is warranted.  

The Veteran is seeking payment or reimbursement for medical 
expenses incurred at Retina Associates on June 3, 2006.  In 
claims involving payment or reimbursement by VA for medical 
expenses incurred as a result of treatment at a private 
facility, there are three different possible theories of 
entitlement: (1) the private medical services were authorized 
by VA; (2) the Veteran is entitled to payment or 
reimbursement for services not previously authorized that are 
related to or aggravated a service-connected disability; or 
(3) the Veteran is entitled to payment or reimbursement for 
services not previously authorized relating to a nonservice-
connected disability.  See 38 U.S.C.A. §§ 1703(a), 1725; and 
1728(a) (West 2002 & Supp. 2009).

Generally, the admission of a veteran to a non-VA hospital at 
VA expense must be authorized in advance.  See 38 C.F.R. § 
17.54.  Whether treatment was authorized is a factual, not a 
medical, determination.  Similes v. Brown, 5 Vet. App. 555 
(1994); see 38 U.S.C.A. § 1703(a); 38 C.F.R. § 17.54.  In the 
case of an emergency that existed at the time of admission, 
an authorization may be deemed a prior authorization if an 
application is made to VA within 72 hours after the hour of 
admission.  38 C.F.R. § 17.54.

When a Veteran receives treatment at a non-VA facility 
without prior authorization, the law provides two related, 
but independent avenues for obtaining payment or 
reimbursement for medical expenses, 38 U.S.C.A. § 1725 and 
38 U.S.C.A. § 1728.  

The record reflects that the Veteran is not service-connected 
for any disability, accordingly, 38 U.S.C.A. § 1728 is not 
for application in this case.  Under 38 U.S.C.A. § 1725, 
pursuant to the Veterans Millennium Health Care and Benefits 
Act, payment or reimbursement of non-VA emergency medical 
services for nonservice-connected disorders is available if 
certain conditions are met.  38 U.S.C.A. § 1725; 38 C.F.R. §§ 
17.1000-17.1008.  Specifically, to be eligible for 
reimbursement under these provisions for a nonservice-
connected disorder, the veteran must satisfy nine separate 
conditions:  

(a) The emergency services were provided 
in a hospital emergency department or a 
similar facility held out as providing 
emergency care to the public;

(b) The claim for payment or 
reimbursement for the initial evaluation 
and treatment is for a condition of such 
a nature that a prudent layperson would 
have reasonably expected that delay in 
seeking immediate medical attention would 
have been hazardous to life or health 
(this standard would be met if there were 
an emergency medical condition 
manifesting itself by acute symptoms of 
sufficient severity (including severe 
pain) that a prudent layperson who 
possesses an average knowledge of health 
and medicine could reasonably expect the 
absence of immediate medical attention to 
result in placing the health of the 
individual in serious jeopardy, serious 
impairment to bodily functions, or 
serious dysfunction of any bodily organ 
or part);

(c) A VA or other Federal 
facility/provider was not feasibly 
available and an attempt to use them 
beforehand would not have been considered 
reasonable by a prudent layperson (as an 
example, these conditions would be met by 
evidence establishing that a veteran was 
brought to a hospital in an ambulance and 
the ambulance personnel determined that 
the nearest available appropriate level 
of care was at a non-VA medical center);

(d) The claim for payment or 
reimbursement for any medical care beyond 
the initial emergency evaluation and 
treatment is for a continued medical 
emergency of such a nature that the 
veteran could not have been safely 
discharged or transferred to a VA or 
other Federal facility (the medical 
emergency lasts only until the time the 
veteran becomes stabilized);

(e) At the time the emergency treatment 
was furnished, the veteran was enrolled 
in the VA health care system and had 
received medical services under authority 
of 38 U.S.C. chapter 17 within the 24-
month period preceding the furnishing of 
such emergency treatment;

(f) The veteran is financially liable to 
the provider of emergency treatment for 
that treatment;

(g) The veteran has no coverage under a 
health-plan contract for payment or 
reimbursement, in whole or in part, for 
the emergency treatment (this condition 
cannot be met if the veteran has coverage 
under a health-plan contract but payment 
is barred because of a failure by the 
veteran or the provider to comply with 
the provisions of that health-plan 
contract, e.g., failure to submit a bill 
or medical records within specified time 
limits, or failure to exhaust appeals of 
the denial of payment);

(h) If the condition for which the 
emergency treatment was furnished was 
caused by an accident or work-related 
injury, the claimant has exhausted 
without success all claims and remedies 
reasonably available to the veteran or 
provider against a third party for 
payment of such treatment; and the 
veteran has no contractual or legal 
recourse against a third party that could 
reasonably be pursued for the purpose of 
extinguishing, in whole or in part, the 
veteran's liability to the provider; and

(i) The veteran is not eligible for 
reimbursement under 38 U.S.C. 1728 for 
the emergency treatment provided (38 
U.S.C. 1728 authorizes VA payment or 
reimbursement for emergency treatment to 
a limited group of veterans, primarily 
those who receive emergency treatment for 
a service-connected disability).

38 C.F.R. § 17.1002(a)-(i) (2009).  

The Board points out that the provisions in 38 C.F.R. § 
17.1002 are conjunctive, not disjunctive; i.e. all of the 
enumerated criteria must be met.  See Melson v. Derwinski, 1 
Vet. App. 334 (1991) (use of the conjunctive "and" in a 
statutory provision meant that all of the conditions listed 
in the provision must be met). 

In the denial of the claim, the VAMC listed some of the 
criteria for payment or reimbursement pursuant to 38 C.F.R. 
§ 17.1002, and denied the claim on the basis that the 
treatment was non-emergent and no prior authorization was 
obtained.  In the April 2007 SOC, the VAMC found that the 
treatment was non-emergent and that VA facilities were 
available, and, therefore, the claim was denied under 
Veterans Millennium Health Care and Benefits Act.  

As an initial matter, the Board finds that the Veteran has 
not been furnished an adequate SOC.  Under 38 C.F.R. § 19.29, 
an SOC must contain, among other things, a summary of the 
applicable laws and regulations, with appropriate citations, 
and a discussion of how such laws and regulations affect the 
agency of original jurisdiction's determination.  While the 
April 2007 SOC indicates that the claim was denied under the 
Veterans Millennium Health Care and Benefits Act, it does not 
include a summary of the applicable laws and regulations 
pertinent to the claim on appeal; rather, it includes only 
citation to 38 U.S.C.A. § 1728 and 38 C.F.R. §§ 17.52, 17.53, 
17.120.  Significantly, the Veteran has not otherwise been 
advised of the law and regulations pertinent to this case, to 
include the nine separate conditions which must be satisfied 
for payment or reimbursement pursuant to 38 C.F.R. § 17.1002.  
To ensure due process, on remand, the VAMC should issue a 
supplemental SOC (SSOC) that includes the laws and 
regulations pertaining to claims for reimbursement for 
unauthorized medical expenses pursuant to 38 U.S.C.A. § 1725; 
38 C.F.R. § 17.1002.

The Veteran contends that he received emergency treatment at 
Retina Associates on June 3, 2006.  During the February 2010 
hearing, he testified that, on Friday, June 2, 2006, his 
vision became muddy and he started seeing spots.  He asked 
his wife to call her eye doctor, as he did not have one, and 
the eye doctor stated that he should proceed to a doctor in 
Hot Springs.  The Veteran added that he and his wife stopped 
at the VA clinic in Mena, but the doctor was gone, and the 
woman they spoke to stated that the best thing to do would be 
to follow the instructions of the eye doctor, and go to Hot 
Springs.  He stated that he arrived at the office of the 
physician in Hot Springs after hours, and the physician ran 
several tests and told him that his eye was collapsing.  The 
physician called Baptist Hospital in Little Rock, and the 
Veteran was advised to be in the parking lot of that facility 
at 7:30am on June 3, 2006, and someone would come meet him, 
as the facility would be closed.  The Veteran added that the 
physician told him that if he did not have his eye taken care 
of, he would go blind by Monday morning.  He reported that he 
received laser eye surgery on June 3, 2006.  

Records of treatment from the physician who treated the 
Veteran in Hot Springs on June 2, 2006, Dr. R.B., reflect 
that the Veteran presented with complaints of seeing black 
spots in the left eye.  The impression was posterior vitreous 
detachment in the left eye, and the Veteran was referred to 
Dr. R.D.M. for treatment the following day.  Records of 
treatment from June 3, 2006 at Retina Associates reflect that 
the Veteran had a left eye tear with vitreous hemorrhage, and 
left eye posterior vitreous detachment.  The Veteran 
underwent photocoagulation of the left eye for retinal tear 
with vitreous hemorrhage.  These records reflect that Dr. 
R.B. had referred the Veteran, and asked that he be seen on 
an emergency basis.  An August 2006 letter from the physician 
who treated the Veteran on June 3, 2006 at Retina Associates, 
Dr. R.D.M., to Dr. R.B. includes a notation that the Veteran 
was referred on an emergency on the weekend, and that Dr. 
R.B. had referred him so he would not have to wait until the 
next week to get laser treatment.  

As an initial matter, the Board notes that it is not clear 
whether Retina Associates is a facility which holds itself 
out to the public as providing emergency care to the public, 
nor has the VAMC addressed this question.  On remand, the 
VAMC consider and address whether Retina Associates is such a 
facility.  See 38 C.F.R. § 17.1002(a).  

In addition, it is unclear from the current record whether 
the Veteran was enrolled in the VA healthcare system and 
received medical services within the 24-month period prior to 
June 3, 2006.  In this regard, the Veteran reported in his 
May 2007 substantive appeal that Dr. R.B. was aware that he 
used the VA medical services, and the June 2, 2006 record of 
treatment from Dr. R.B. notes that the Veteran's last eye 
examination was in 2006 at the Little Rock VA; however, 
during the February 2010 hearing, the Veteran testified that 
he asked his wife to call her eye doctor on June 2, 2006, as 
he did not have one.  On remand, the VAMC should clarify 
whether the Veteran was enrolled in the VA healthcare system 
and received medical services within the 24-month period 
prior to June 3, 2006.  See 38 C.F.R. § 17.1002(e).  

Further, while the Veteran testified in February 2010 that he 
and his wife stopped at the Mena VA clinic on their way to 
see Dr. R.B. on June 2, 2006, no records of VA treatment are 
of record.  As any records of VA treatment in June 2006, from 
the Mena Community Based Outpatient Clinic (CBOC) are 
potentially pertinent to the appeal and within the control of 
VA, they should be obtained and associated with the claims 
file.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  

The Veteran has consistently asserted that his June 3, 2006 
treatment was emergent, and records in the claims file 
reflect that he was referred for emergency treatment on June 
3, 2006.  In this regard, the August 2006 letter from Dr. 
R.D.M. to Dr. R.B. reflects that the Veteran was referred on 
an emergency on the weekend, so he would not have to wait 
until the next week to get laser treatment.  Even if the 
treatment rendered on June 3, 2006 is determined to be 
emergent, it is not clear from the record, whether a VA 
facility was feasibly available to provide such care.  In 
this regard, while, in the April 2007 SOC, the VAMC found 
that VA facilities were available, no basis for this 
determination was provided.  

Based on the foregoing, if it is determined that the Veteran 
was enrolled in the VA healthcare system and received care in 
the 24-month period prior to June 3, 2006, the Board finds 
that a medical opinion, based on review of the record, would 
be helpful in determining whether a VA or other Federal 
facility/provider was feasibly available.  The physician 
should also provide an opinion as to whether the June 3, 2006 
treatment was rendered in a medical emergency (i.e., the 
treatment was for a condition of such a nature that a prudent 
layperson would have reasonably expected that delay in 
seeking immediate medical attention would have been hazardous 
to life or health).  See 38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  

Finally, the Board notes that the Veteran has not been 
furnished notice pursuant to the Veterans Claims Assistance 
Act of 2000 (VCAA) in regard to the claim on appeal.  On 
remand, the VAMC should provide him with such notice in 
regard to this claim.   

Accordingly, the case is REMANDED for the following action:

1.  The VAMC should send the Veteran VCAA 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) advising him of the 
information and evidence necessary to 
substantiate the claim for reimbursement 
on appeal.  

2.  The VAMC should take all necessary 
steps to associate with the record any 
records of VA treatment from the Little 
Rock VAMC and the Mena CBOC pertinent to 
the claim on appeal, to include any 
records dated in June 2006.  All attempts 
to procure these records should be 
documented in the file.  If the VAMC 
cannot obtain these records, a notation 
to that effect should be inserted in the 
file.  

3.  The VAMC should clarify whether the 
Veteran was enrolled in the VA healthcare 
system and had received medical services 
within the 24-month period prior to June 
3, 2006.  

4.  If and only if it is determined that 
the Veteran was enrolled in the VA 
healthcare system and received medical 
services within the 24-month period prior 
to June 3, 2006, the VAMC should forward 
the claims file to an appropriate 
physician to obtain an opinion regarding 
whether the treatment provided at Retina 
Associates was rendered in a medical 
emergency.  The physician should 
specifically opine as to whether the 
treatment was for a condition of such a 
nature that a prudent layperson would 
have reasonably expected that delay in 
seeking immediate medical attention would 
have been hazardous to life or health.  
The physician should also provide an 
opinion as to whether a VA or other 
Federal facility/provider was feasibly 
available at the time of his treatment on 
June 3, 2006.   

Prior to the examination, the claims 
file, and a copy of this remand must be 
made available to the physician for 
review of the case.  A notation to the 
effect that this record review took place 
should be included in the report of the 
physician.  The physician should set 
forth a complete rationale for any 
conclusions reached.  

5.  After ensuring that the development 
is complete, re-adjudicate the claim.  If 
not fully granted, issue a SSOC before 
returning the claim to the Board.   The 
SSOC must include a summary of the 
pertinent laws and regulations (including 
38 U.S.C.A. § 1725; 38 C.F.R. § 17.1002).  
In readjudicating the claim, the VAMC 
should specifically consider and address 
whether Retina Associates is a facility 
which holds itself out as providing 
emergency care to the public.   

The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


